 1

 2

 3

 4

 5

 6

 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    KEITH REAGAN CARTER,                               Case No. 1:19-cv-00358-DAD-JLT (PC)
12                        Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                         TO DISMISS SECOND AMENDED
13            v.                                         COMPLAINT WITHOUT LEAVE TO
                                                         AMEND
14    CALIFORNIA CORRECTIONAL
      INSTITUTION, et al.,                               (Doc. 21)
15
                          Defendants.                    14-DAY DEADLINE
16

17          The Court must dismiss a complaint or portion thereof if the prisoner has raised claims
18   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be
19   granted, or that seek monetary relief from a defendant who is immune from such relief. 28
20   U.S.C. § 1915A(b)(1), (2). “Notwithstanding any filing fee, or any portion thereof, that may have
21   been paid, the court shall dismiss the case at any time if the court determines that . . . the action
22   or appeal . . . fails to state a claim upon which relief may be granted.” 28 U.S.C. §
23   1915(e)(2)(B)(ii).
24
     I.     PLEADING STANDARDS
25
            A complaint must contain “a short and plain statement of the claim showing that the
26
     pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The statement must give the defendant fair
27
     notice of the plaintiff's claims and the grounds supporting the claims. Swierkiewicz v. Sorema N.
28
     A., 534 U.S. 506, 512 (2002). Detailed factual allegations are not required, but “[t]hreadbare
 1   recitals of the elements of a cause of action, supported by mere conclusory statements, do not
 2   suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.
 3   544, 555 (2007)). Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a
 4   claim that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
 5   Factual allegations are accepted as true, but legal conclusions are not. Iqbal, 556 U.S. at 678
 6   (citing Twombly, 550 U.S. at 555).
 7          The Court construes pleadings of pro se prisoners liberally and affords them the benefit
 8   of any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citation omitted). This liberal
 9   pleading standard applies to a plaintiff’s factual allegations but not to his legal theories. Neitze v.
10   Williams, 490 U.S. 319, 330 n.9 (1989). Moreover, a liberal construction of the complaint may
11   not supply essential elements of a claim not pleaded by the plaintiff, Bruns v. Nat’l Credit Union
12   Admin., 122 F.3d 1251, 1257 (9th Cir. 1997) (internal quotation marks and citation omitted), and
13   courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572
14   F.3d 677, 681 (9th Cir. 2009) (Metzler Inv. GMBH v. Corinthian Colls., Inc., 540 F.3d 1049,
15   1064 (9th Cir. 2008)). The mere possibility of misconduct and facts merely consistent with
16   liability is insufficient to state a cognizable claim. Iqbal, 556 U.S. at 678; Moss v. U.S. Secret
17   Serv., 572 F.3d 962, 969 (9th Cir. 2009).
18   II.    PLAINTIFF’S ALLEGATIONS
19          Plaintiff’s claims arose during his incarceration at California Correctional Institution in
20   Tehachapi, California. Plaintiff is a practicing Muslim and prays daily. According to Plaintiff,
21   having a prayer rug is a central tenet of Islamic religious traditions and is practiced by inmates in
22   California Department of Corrections and Rehabilitation custody. Plaintiff alleges that in
23   September 2017, a “religious package” containing a prayer rug and other religious
24   materials arrived for Plaintiff from the American Arab Message Bookstore (“AAMBS”).
25   Plaintiff describes the prayer rug as the best tapestry not found through other sellers. According
26   to Plaintiff, Corrections Officers Reed and Wadkins refused to release the package to Plaintiff or
27   to Chaplain A. Landou, who had pre-approved the order. Plaintiff argues that Defendants failed
28   to follow CDCR’s Department Operations Manual, which sets forth policies and procedures for


                                                        2
 1   handing religious artifacts. Plaintiff argues that Defendants thereby burdened and interfered with
 2   Plaintiff’s free exercise of his religious practices.
 3           In the absence of his AAMBS rug, Plaintiff states that he was forced “to use make-shift
 4   items to pray on as his new found faith called on him to obtain the prayer rug from American
 5   Arab Message Book Store . . .” (Doc. 21 at 6.) Plaintiff made numerous requests for the package,
 6   and he contends that other inmates were able to receive their prayer rugs from the AAMBS.
 7           Plaintiff further alleges that CO Reed threatened to destroy the religious package.
 8   Plaintiff filed a complaint against him, but the complaint was denied. Plaintiff asserts that, during
 9   the administrative appeals process, CO Reed and CO Wadkins intimidated, threatened, and
10   discriminated against Plaintiff. Before he could exhaust his administrative remedies, Plaintiff
11   was transferred to Mule Creek State Prison. Officials informed Plaintiff that during his transfer,
12   the package was lost or stolen.
13           Plaintiff is currently housed at the Sierra Conservation Center in Jamestown, California.
14   In his second amended complaint, Plaintiff alleges violations of the Religious Land Use and
15   Institutionalized Persons Act of 2000, 42 U.S.C. §§ 2000cc–2000cc-5 (“RLUIPA”) (Count I);
16   the Fourth and Fourteenth Amendments (Count II); “Failure to Train, Supervise, Audit, and
17   Discipline” officers regarding religious practices (Count III); and the Due Process Clause of the
18   Fifth Amendment (Count IV). (Doc. 21.) He names as defendants the CDCR, CDCR Secretary
19   Ralph Diaz, CCI, Warden J. Sullivan, Associate Warden L. Ludy, Captain T. Gonzalez, Sergeant
20   B. Mello, CO T. Reed, and CO D. Wadkins. Plaintiff sues CO Reed and CO Wadkins in their
21   individual capacities; he sues the other individual defendants in their official capacities. Each
22   claim is asserted against the “Defendants” collectively, and Plaintiff sues for damages against all
23   defendants “jointly and severally.” Plaintiff also requests declaratory judgment, injunctive relief,
24   and fees and costs.
25
     III.    DISCUSSION
26
             A.      Linkage and Causation
27
             Prisoners may bring claims under 42 U.S.C. § 1983 for violations of constitutional or
28
     other federal rights by persons acting “under color of state law.” To state a claim under section

                                                         3
 1   1983, a plaintiff must show a causal connection or link between the actions of the defendants and
 2   the deprivation alleged to have been suffered by the plaintiff. See Rizzo v. Goode, 423 U.S. 362,
 3   373–75 (1976). The Ninth Circuit has held that a person may be liable under section 1983 for an
 4   affirmative act, participation in another’s affirmative acts, or omission of an act that he is legally
 5   required to do, causing the deprivation of a constitutional right. Johnson v. Duffy, 588 F.2d 740,
 6   743 (9th Cir. 1978) (citation omitted).
 7          Plaintiff must demonstrate that each defendant personally participated in the deprivation
 8   of his rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). This requires the presentation
 9   of factual allegations sufficient to state a plausible claim for relief. Iqbal, 556 U.S. at 678–79;
10   Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). Under § 1983, the plaintiff must
11   demonstrate that each named defendant personally participated in the deprivation of his rights.
12   Iqbal, 556 U.S. at 676–77; Simmons v. Navajo Cnty., 609 F.3d 1011, 1020-21 (9th Cir. 2010);
13   Ewing v. City of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009). Liability may not be imposed on
14   supervisory personnel under the theory of respondeat superior. Iqbal, 556 U.S. at 676–77.
15   Supervisory personnel may only be held liable if they “participated in or directed the violations,
16   or knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040, 1045
17   (9th Cir. 1989) accord Starr v. Baca, 652 F.3d 1202, 1205–08 (9th Cir. 2011), cert. denied, 132
18   S. Ct. 2101 (2012).
19          Plaintiff names several defendants, including two entity defendants (CDCR and CCI),
20   and in each count, he refers to “Defendants” collectively. Plaintiff’s allegations link only CO
21   Reed and CO Wadkins to the alleged violations of Plaintiff’s rights. Plaintiff thus fails to state a
22   claim against any of the other defendants. For this reason, dismissal of CDCR, CDCR Secretary
23   Ralph Diaz, CCI, Warden J. Sullivan, Associate Warden L. Ludy, Captain T. Gonzalez, and
24   Sergeant B. Mello is appropriate on this basis.
25          B.      Eleventh Amendment Immunity
26          Additionally, Plaintiff may not seek damages from the entity defendants for violations of
27   his civil rights. The Eleventh Amendment bars any suit against a state or state agency absent a
28   valid waiver or abrogation of its sovereign immunity. Seminole Tribe of Fla. v. Florida, 517 U.S.


                                                        4
 1   44, 54 (1996); Hans v. Louisiana, 134 U.S. 1, 10 (1890). This immunity applies regardless of
 2   whether a state or state agency is sued for damages or injunctive relief, Alabama v. Pugh, 438
 3   U.S. 731, 732 (1978), and regardless of whether the plaintiff's claim arises under federal or state
 4   law. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 121 (1984). While Congress may
 5   validly abrogate a state’s sovereign immunity by statute, the Supreme Court has repeatedly
 6   emphasized that “[section] 1983 was not intended to abrogate a State’s Eleventh Amendment
 7   immunity.” Kentucky v. Graham, 473 U.S. 159, 169 n.17 (1985); accord Quern v. Jordan, 440
 8   U.S. 332, 342 (1979).
 9          Both the Ninth Circuit and the United States Supreme Court have recognized that the
10   “State of California has not waived its Eleventh Amendment immunity with respect to claims
11   brought under § 1983 in federal court.” Dittman v. California, 191 F.3d 1020, 1025–26 (9th Cir.
12   1999); see also Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 241 (1985), superseded on
13   other grounds by statute, Rehabilitation Act Amendments of 1986, 42 U.S.C. § 2000d-7
14   (observing that the California Constitution does not waive the state’s Eleventh Amendment
15   immunity).
16          In the context of prisoner lawsuits against CDCR, the Ninth Circuit has expressly and
17   repeatedly held that CDCR and prisons within CDCR are immune from suit under the Eleventh
18   Amendment. See, e.g., Brown v. Cal. Dep’t of Corr., 554 F.3d 747, 752 (9th Cir. 2009) (“The
19   district court correctly held that the California Department of Corrections and the California
20   Board of Prison Terms were entitled to Eleventh Amendment immunity.”); Fulcher v. Cal. Dep’t
21   of Corr., 297 F.App’x 645, 646 (9th Cir. 2008) (“[T]he California Department of Corrections . . .
22   is a state agency that is immune from liability under the Eleventh Amendment.”); cf. Holley v.
23   Cal. Dep’t of Corr., 599 F.3d 1108, 1111–12 (9th Cir. 2010) (affirming dismissal of complaint
24   against CDCR because California had not constructively waived its sovereign immunity by
25   accepting federal funds). Therefore, CDCR and CCI should be dismissed from this action based
26   on Eleventh Amendment immunity as well.
27   ///
28


                                                      5
 1           C.      First Amendment and RLUIPA1
 2           In Count I of Plaintiff’s second amended complaint, Plaintiff alleges that COs Wadkins
 3   and Reed, in contravention of state regulations and the department operations manual, “refus[ed]
 4   to release the plaintiff’s Religious Package” containing a prayer rug from American Arab
 5   Message Book Store, thereby depriving him of his prayer rug and causing him to “violate his
 6   core relief belief on a daily basis.” (Doc. 21 at 4.) According to Plaintiff, “[h]aving a prayer rug
 7   is a central tenet of Islamic religious traditions enjoyed by Muslim prisoners incarcerated at
 8   [CDCR] facilities.” (Id. at 1.) More specifically, Plaintiff asserts that “his religious beliefs
 9   compel him to make salat (prayer) utilizing the prayer rug that had been sent by American Arab
10   Message Book Store.” (Id. at 6.) While other inmates received prayer rugs from AAMBS,
11   Plaintiff has been forced “to use make-shift items to pray on as his new found faith called on him
12   to obtain the prayer rug from American Arab Message Book Store, which is of the best tapistry
13   (sic) not found in any other place but theirs.” Id. Despite the approval of the package by
14   Chaplain A. Landou, Plaintiff did not receive his package, which was lost or stolen when
15   Plaintiff was transferred to another facility.
16           The Free Exercise clause of the First Amendment provides: “Congress shall make no law
17   respecting the establishment of religion, or prohibiting the free exercise thereof . . .” U.S. Const.,
18   amend. I. The First Amendment is applicable to the States by the Fourteenth Amendment. U.S.
19   Const., amend. XIV. The Free Exercise Clause requires government respect for, and
20   noninterference with, the religious beliefs and practices of its citizens. See Cutter v. Wilkinson,
21   544 U.S. 709, 719 (2005).
22           “The right to exercise religious practices and beliefs does not terminate at the prison
23   door.” McElyea v. Babbitt, 833 F.2d 196, 197 (9th Cir. 1987) (citing O’Lone v. Shabazz, 482
24   U.S. 342 (1987); Bell v. Wolfish, 441 U.S. 520, 545 (1979). However, an inmate’s right to free
25   exercise religion is limited by the state’s institutional objectives and the fact of his incarceration.
26   Jones v. Williams, 791 F.3d 1023, 1031–32 (9th Cir. 2015); Hartmann v. Cal. Dep’t of Corr. &
27           1
                In the caption for Count I of Plaintiff’s second amended complaint, Plaintiff alleges that
28   Defendants’ deprivation of the religious package was a violation of the RLUIPA. Although this caption
     excludes the First Amendment, it is referenced in other places within the pleading, and the subject matter
     of Plaintiff’s claims warrants consideration of Count I under the Free Exercise Clause.
                                                          6
 1   Rehab., 707 F.3d 1114, 1122 (9th Cir. 2013) (citing O’Lone, 482 U.S. at 348). “Plaintiffs must
 2   allege facts plausibly showing that the government denied them ‘a reasonable opportunity of
 3   pursuing [their] faith comparable to the opportunity afforded fellow prisoners who adhere to
 4   conventional religious precepts.’” Hartmann, 707 F.3d at 1122 (alteration in original) (quoting
 5   Cruz v. Beto, 405 U.S. 319, 322 (1972)).
 6          To implicate the Free Exercise clause, a prisoner’s claim must meet two criteria:
 7          First, the claimant's proffered belief must be sincerely held; the First Amendment
            does not extend to so-called religions which . . . are obviously shams and absurdities
 8          and whose members are patently devoid of religious sincerity. Second, the claim
 9          must be rooted in religious belief, not in purely secular philosophical concerns.

10   Malik v. Brown, 16 F.3d 330, 333 (9th Cir. 1994) (alteration in original) (citations and
11   internal quotation marks omitted), supplemented, 65 F.3d 148 (9th Cir. 1995).
12          If the inmate makes his initial showing of a sincerely held religious belief, he must
13   establish that prison officials substantially burdened the practice of his religion by preventing
14   him from engaging in conduct that he sincerely believes is consistent with his faith. Shakur, 514
15   F.3d at 884–85. Government action substantially burdens the exercise of religion when the action
16   is “oppressive to a significantly great extent.” Int’l Church of Foursquare Gospel v. City of San
17   Leandro, 673 F.3d 1059, 1067 (9th Cir. 2011) (citation and internal quotation marks omitted).
18   “A substantial burden places more than an inconvenience on religious exercise; it must have a
19   tendency to coerce individuals into acting contrary to their religious beliefs or exert substantial
20   pressure on an adherent to modify his behavior and to violate his beliefs.” Jones v. Williams, 791
21   F.3d 1023, 1031–32 (9th Cir. 2015).
22          Plaintiff also alleges in Count I that Defendants violated the RLUIPA, which holds prison
23   officials to a stricter standard than under the First Amendment. Green v. Solano Cty. Jail, 513
24   F.3d 992, 986, 989 (9th Cir. 2008). This act provides:
25          No government shall impose a substantial burden on the religious exercise of a
            person residing in or confined to an institution . . . , even if the burden results
26          from a rule of general applicability, unless the government demonstrates that
            imposition of the burden on that person–
27           (1) is in furtherance of a compelling government interest; and
             (2) is the least restrictive means of furthering that compelling government
28          interest.

                                                       7
 1
     42 U.S.C. § 2000cc-1(a). The RLUIPA protects “any exercise of religion, whether or not
 2
     compelled by, or central to, a system of religious belief.” 42 U.S.C. § 2000cc-5(7)(A). The Court
 3
     must construe this provision “in favor of a broad protection of religious exercise, to the extent
 4
     permitted by the terms of this chapter and the Constitution.” 42 U.S.C. § 2000cc-3(g). “A
 5
     prisoner’s request for an accommodation must be sincerely based on a religious belief and not
 6
     some other motivation.” Holt v. Hobbs, 574 U.S. 352, 360–61 (2015) (citing Burwell v. Hobby
 7
     Lobby Stores, Inc., 573 U.S. 682, 717, n.28 (2014)).
 8
             After the court has identified the “religious exercise” allegedly impinged upon, the court
 9
     must determine whether the prison regulation or action at issue “substantially burdens” that
10
     religious exercise. Greene, 513 F.3d at 987. Plaintiff must allege facts demonstrating that
11
     defendant substantially burdened the exercise of his religious beliefs. Warsoldier v. Woodford,
12
     418 F.3d 989, 994–95 (9th Cir. 2005). While the statute does not define “substantial burden,” the
13
     Ninth Circuit has held that “a substantial burden on religious exercise must impose a
14
     significantly great restriction or onus upon such exercise.” Hartmann, 707 F.3d at 1124–25
15
     (citing San Jose Christian Coll., 360 F.3d at 1034). A substantial burden occurs when the state’s
16
     denial of accommodation places “substantial pressure on an adherent to modify his behavior and
17
     to violate his beliefs.” Hartmann, 707 F.3d at 1124–25 (citing Warsoldier, 418 F.3d at 995). If
18
     the plaintiff demonstrates a substantial burden on his free exercise, the burden shifts to the
19
     defendants to show that the burden imposed is (1) in furtherance of a compelling governmental
20
     interest, and (2) is the least restrictive means of furthering that interest.
21
             Applying these legal standards, the Court finds that Plaintiff has not sufficiently alleged a
22
     claim for impermissible burden of religious exercise under the First Amendment or the RLUIPA.
23
     Plaintiff’s pleading indicates that daily prayer is a religious exercise of his Islamic faith. In this
24
     respect, the Court finds that Plaintiff failed to demonstrate a substantial burden, given his ability
25
     to use substitute items and engage in his daily prayers. Plaintiff describes the items as “make-
26
     shift,” which suggests a lower quality substitute; however, he has not explained what these items
27
     are, why they are inadequate substitutes for the AAMBS prayer rug, or the duration of any
28
     deprivation. According to Plaintiff, he was able to exercise his Islamic faith through prayer

                                                         8
 1   despite the deprivation of the prayer rug of his choice. A substantial burden is “more than an
 2   inconvenience on religious exercise.” Jones, 791 F.3d at 1031–32. A plaintiff must demonstrate
 3   that he was under substantial pressure to act in a manner contrary to his religious beliefs or to
 4   modify his behavior and violate his beliefs. See Jones, 791 F.3d at 791 F.3d at 1031–32; Shakur
 5   v. Schriro, 514 F.3d 878, 888 (9th Cir. 2008) (quoting Warsoldier, 418 F.3d at 995). Plaintiff has
 6   not made a showing that he was pressured to act or modify his behavior in contravention of his
 7   religious beliefs and practices.
 8          To the extent that Plaintiff appears to contend the “religious exercise” in this case is
 9   utilizing the specific prayer rug sent to him by the AAMBS, his request for an accommodation
10   must be “sincerely based on a religious belief and not some other motivation.” See Holt v. Hobbs,
11   574 U.S. 352, 360–61 (2015) (citing Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 717,
12   n.28 (2014)). Plaintiff states that the AAMBS prayer rug was made “of the best tapestry not found
13   in any other place but theirs,” (Doc. 21 at 6), but he was able to use other items to practice faith
14   and engage in prayers. Thus, it appears that Plaintiff is motivated by and has a preference for the
15   AAMBS rug based on its quality, rather than a sincerely held religious belief that ownership of an
16   AAMBS rug is mandated by his Islamic faith.
17          Moreover, a prisoner “does not have a constitutional right to a vendor of his choice.”
18   Davis v. Powell, 901 F. Supp. 2d 1196, 1215 (S.D. Cal. 2012) (finding that policy favoring prayer
19   oil orders from Union Supply over plaintiff’s preferred vendor does not impose a substantial
20   burden); see also Thomas v. Little, No. 07–1117–BRE/egb, 2009 WL 1938973, at *5 (W.D. Tenn.
21   July 6, 2009) (dismissing First Amendment and RLUIPA claims arising out of policy limiting
22   prayer oil purchases to approved vendor Union Supply); Bey v. Tenn. Dep’t of Corr., No. 2:15-
23   CV-174-TWP-MCLC, 2018 WL 1542383, at *3 (E.D. Tenn. Mar. 29, 2018) (no substantial
24   burden in prison’s requirement that prayer oil be purchased from an approved vendor, Union
25   Supply, instead of a Muslim vendor); Tate v. Dickinson, No. 2:13–cv–2393–WBS–EFB PC, 2014
26   WL 2877317 (E.D. Cal. June 24, 2014) (“plaintiff’s mere preference for a larger variety of oils
27   . . . is not sufficient to state a cognizable claim”). Although Plaintiff demonstrates a preference for
28   a rug from AAMBS, his deprivation of it does not amount to a denial of a “reasonable


                                                       9
 1
     opportunity” to freely exercise his faith and “adher[e] to conventional religious precepts.” See
 2
     Hartmann, 707 F.3d at 1123.
 3
            D.      Fourth, Fourteenth, and Fifth Amendments
 4
            In Count II, Plaintiff alleges generally that Defendants deprived him of “religious
 5
     practices without legal justification, probable cause as required under the Fourth Amendment . . .
 6
     incorporated by the Fourteenth Amendment.” To the extent that Plaintiff claims the rug was
 7
     unlawfully seized, the Fourth Amendment does not protect an inmate from seizure, conversion,
 8
     or destruction of property. Taylor v. Knapp, 871 F.2d 803, 806 (9th Cir. 1989) (citing Hudson v.
 9
     Palmer, 468 U.S. 517, 524, 537–40 (1984)).
10
            Insofar as Plaintiff asserts a due process violation under the Fourteenth Amendment,
11
     prisoners have a protected interest in their personal property. Hansen v. May, 502 F.2d 728, 730
12
     (9th Cir. 1974). However, a plaintiff has no due process claim based on defendants’ unauthorized
13
     deprivation of his personal property—whether intentional or negligent—if a meaningful state
14
     post-deprivation remedy for his loss is available. See Hudson v. Palmer, 468 U.S. 517, 533
15
     (1984). California’s tort claim process provides that adequate post-deprivation remedy. Barnett
16
     v. Centoni, 31 F.3d 813, 816–17 (9th Cir. 1994) (citing Cal. Gov’t Code §§ 810–895) (“[A]
17
     negligent or intentional deprivation of a prisoner’s property fails to state a claim under section
18
     1983 if the state has an adequate post deprivation remedy.”); see also Teahan v. Wilhelm, 481 F.
19
     Supp. 2d 1115, 1120 (S.D. Cal. 2007). Therefore, Plaintiff fails to state a claim for Defendants’
20
     refusal to release the package containing the prayer rug.
21
            In Count IV, Plaintiff asserts a due process violation under the Fifth Amendment, as well.
22
     However, the Fifth Amendment prohibits the denial of due process by federal actors and is
23
     therefore inapplicable in this case. See U.S. Const. amend XIV, § 1; Castillo v. McFadden, 399
24
     F.3d 993, 1002 n.5 (9th Cir. 2005) (“The Fifth Amendment prohibits the federal government
25
     from depriving persons of due process, while the Fourteenth Amendment explicitly prohibits
26
     deprivations without due process by the several States”).
27
            Accordingly, Counts II and IV fail to state a cognizable constitutional claim for the
28
     deprivation of his property.

                                                      10
 1            E.     Failure to Train
 2            In Count III, Plaintiff alleges that Defendants failed to train, supervise, audit, and
 3   discipline individual defendants regarding Plaintiff’s First Amendment rights to exercise his
 4   religious practices. Plaintiff’s allegations are too vague and conclusory to state a cognizable
 5   claim.
 6   III. CONCLUSION
 7            The Court finds that Plaintiff is unable to allege any facts that would state cognizable civil
 8   rights claim and further amendment would be futile. For the foregoing reasons, the Court
 9   RECOMMENDS that this action be DISMISSED for failure to state a claim.
10            These Findings and Recommendations will be submitted to the United States District
11   Judge assigned to this case pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of
12   service of these Findings and Recommendations, Plaintiff may file written objections with the
13   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and
14   Recommendations.” Plaintiff’s failure to file objections within the specified time may result in
15   waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing
16   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
17
     IT IS SO ORDERED.
18

19      Dated:      June 29, 2021                               _ /s/ Jennifer L. Thurston
                                                     CHIEF UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27
28


                                                        11
